FORET, Judge,
dissenting.
I find that I cannot agree with my brother and sister who affirmed the trial court judgment, which had in turn affirmed the decision of the Natchitoches Parish School Board terminating the employment of the plaintiff.
As far as the record before us shows, plaintiff, a tenured bus driver of some twenty-five years of service, was terminated for being involved in a single accident involving her bus. I cannot agree with the majority that one single, relatively minor, injury-wise, accident constitutes “incompetence” and is sufficient grounds for termination of tenured employment under R.S. 17:943. I do not believe that this is the spirit nor the letter of the statute.
There was no attempt by the School Board to show a pattern of events from which it could deduce that plaintiff was an incompetent school bus driver. In my opinion, the term “incompetence” means considerably more than what was involved herein. The Allen case relied on by the School Board and the majority herein, involved an intentional act of the school bus driver wherein he lost his temper and corporally disciplined, in violation of regulations, two brothers who were passengers on his bus. It did not involve a mere matter of possible negligent operation of his bus.
The punishment imposed by the School Board in this particular case seems to me to be unreasonably harsh and arbitrary in the absence of other extenuating circumstances which, if there were any, are not part of this record.
I respectfully dissent.